Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 11 – page 15, filed March 31, 2021, with respect to claims 1 - 20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1 - 20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20170063615A1 (Yang), US20170054848A1 (Meng), US20160248746A1 (James), US20170149974A1 (Pickering), US20100002865A1 (Kennedy), and US10104232B2  (Marrelli) do not teach the limitation. Claims 1, 8 and 15  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15….. responsive to detecting the request, collecting, by the service assistance engine, historical interaction information between the first user and at least one of a second entity provisioning a second service and the first entity, the historical interaction information being analyzed by the service assistance engine to derive first user preference data, wherein the second entity is communicatively connected to the service assistance engine; responsive to receiving the request, provisioning, by the first entity, an instantiation of the first service in a manner that is based, at least in part, on the first user preference data, the first service comprising output information selected based, at least in part, on the first user preference data.….. receiving, by the device, an input from the first user via one or more operations performed on the output information comprised in the first service, the one or more operations including at least one of sharing, liking, commenting, collecting, adding a bookmark and capturing a screenshot;   monitoring, by the service assistance engine, a time allocated by the first user to browse different portions of the output information comprised in the first service provided by the first entity and an associated browsing speed; and based on the monitoring and the input information provided by the first user, updating, by the service assistance engine, the historical interaction information of the first user, wherein a weight of the updated historical interaction information is larger than a weight of previously collected historical interaction information for deriving the first user preference data and provisioning the first service, and in combination with other limitations recited as specified in claims 1, 8 and 15.
Claims 2-7, 9-14, and 16-20 include the above-described allowable subject matter for being dependent on independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442